* Rehearing denied May 22, 1933.
Mrs. Cecelia Reugger Gautreaux, Jr., was a guest passenger in an automobile truck which ran into the center pier of an overhead trestle of the defendant company near Harahan, La.
In other cases involving this accident, to wit, Frank J. Becker v. Illinois Central Railroad Company (La.App.) 147 So. 378, and Frank J. Abadie v. Texas  New Orleans Railroad Company (La.App.) 147 So. 384, decided this day, we held that defendant railroad was not responsible for the accident and that there could be no recovery.
There is nothing to distinguish this case from the case of Abadie v. Texas  New Orleans Railroad Company except that, in this case, there appears the contention made by plaintiff that defendant has not properly pleaded that it is not the owner of the overhead crossover and that it was erected by public authorities and has been permitted to remain by such authorities.
In the principal cases to which we have referred and in which this defense was actually presented by the pleadings, we found it unnecessary to consider it, because we held that there was no actionable negligence in any event in defendant. There is therefore nothing to distinguish this case from the others.
In the district court Mrs. Gautreaux was awarded judgment in the sum of $3,000.
For the reasons given in the cases to which we have referred, it is ordered, adjudged, and decreed that the judgment appealed from be, and it is, annulled, avoided, and reversed, and that there now be judgment dismissing plaintiff's suit, at her cost.
Reversed.
For written reasons stated in Frank J. Becker v. Illinois Central R. R. Co. (La.App.) 147 So. 378, decided this day:
WESTERFIELD, J., dissents.
HIGGINS, J., concurs.